

114 S921 RS: Delaware River Basin Conservation Act of 2015
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 548114th CONGRESS2d SessionS. 921[Report No. 114–294]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Carper (for himself, Mr. Coons, Mr. Booker, Mr. Menendez, Mr. Casey, Mr. Schumer, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJuly 7, 2016Reported by Mr. Inhofe, without amendmentA BILLTo direct the Secretary of the Interior to establish a nonregulatory program to build on and help
			 coordinate funding for restoration and protection efforts of the 4-State
			 Delaware River Basin region, and for other purposes.
	
 1.Short titleThis Act may be cited as the Delaware River Basin Conservation Act of 2015. 2.FindingsCongress finds that—
 (1)the Delaware River Basin is a national treasure of great cultural, environmental, ecological, and economic importance;
 (2)the Basin contains over 12,500 square miles of land in the States of Delaware, New Jersey, New York, and Pennsylvania, including nearly 800 square miles of bay and more than 2,000 tributary rivers and streams;
 (3)the Basin is home to more than 8,000,000 people who depend on the Delaware River and the Delaware Bay as an economic engine, a place of recreation, and a vital habitat for fish and wildlife;
 (4)the Basin provides clean drinking water to more than 15,000,000 people, including New York City, which relies on the Basin for approximately half of the drinking water supply of the city, and Philadelphia, whose most significant threat to the drinking water supply of the city is loss of forests and other natural cover in the Upper Basin, according to a study conducted by the Philadelphia Water Department;
 (5)the Basin contributes $25,000,000,000 annually in economic activity, provides $21,000,000,000 in ecosystem goods and services per year, and is directly or indirectly responsible for 600,000 jobs with $10,000,000,000 in annual wages;
 (6)almost 180 species of fish and wildlife are considered special status species in the Basin due to habitat loss and degradation, particularly sturgeon, eastern oyster, horseshoe crabs, and red knots, which have been identified as unique species in need of habitat improvement;
 (7)the Basin provides habitat for over 200 resident and migrant fish species, includes significant recreational fisheries, and is an important source of eastern oyster, blue crab, and the largest population of the American horseshoe crab;
 (8)the annual dockside value of commercial eastern oyster fishery landings for the Delaware Estuary is nearly $4,000,000, making it the fourth most lucrative fishery in the Delaware River Basin watershed, and proven management strategies are available to increase oyster habitat, abundance, and harvest;
 (9)the Delaware Bay has the second largest concentration of shorebirds in North America and is designated as one of the 4 most important shorebird migration sites in the world;
 (10)the Basin, 50 percent of which is forested, also has over 700,000 acres of wetland, more than 126,000 acres of which are recognized as internationally important, resulting in a landscape that provides essential ecosystem services, including recreation, commercial, and water quality benefits;
 (11)much of the remaining exemplary natural landscape in the Basin is vulnerable to further degradation, as the Basin gains approximately 10 square miles of developed land annually, and with new development, urban watersheds are increasingly covered by impervious surfaces, amplifying the quantity of polluted runoff into rivers and streams;
 (12)the Delaware River is the longest undammed river east of the Mississippi; a critical component of the National Wild and Scenic Rivers System in the Northeast, with more than 400 miles designated; home to one of the most heavily visited National Park units in the United States, the Delaware Water Gap National Recreation Area; and the location of 6 National Wildlife Refuges;
 (13)the Delaware River supports an internationally renowned cold water fishery in more than 80 miles of its northern headwaters that attracts tens of thousands of visitors each year and generates over $21,000,000 in annual revenue through tourism and recreational activities;
 (14)management of water volume in the Basin is critical to flood mitigation and habitat for fish and wildlife, and following 3 major floods along the Delaware River since 2004, the Governors of the States of Delaware, New Jersey, New York, and Pennsylvania have called for natural flood damage reduction measures to combat the problem, including restoring the function of riparian corridors;
 (15)the Delaware River Port Complex (including docking facilities in the States of Delaware, New Jersey, and Pennsylvania) is one of the largest freshwater ports in the world, the Port of Philadelphia handles the largest volume of international tonnage and 70 percent of the oil shipped to the East Coast, and the Port of Wilmington, a full-service deepwater port and marine terminal supporting more than 12,000 jobs, is the busiest terminal on the Delaware River, handling more than 400 vessels per year with an annual import/export cargo tonnage of more than 4,000,000 tons;
 (16)the Delaware Estuary, where freshwater from the Delaware River mixes with saltwater from the Atlantic Ocean, is one of the largest and most complex of the 28 estuaries in the National Estuary Program, and the Partnership for the Delaware Estuary works to improve the environmental health of the Delaware Estuary;
 (17)the Delaware River Basin Commission is a Federal-interstate compact government agency charged with overseeing a unified approach to managing the river system and implementing important water resources management projects and activities throughout the Basin that are in the national interest;
 (18)restoration activities in the Basin are supported through several Federal and State agency programs, and funding for those important programs should continue and complement the establishment of the Delaware River Basin Restoration Program, which is intended to build on and help coordinate restoration and protection funding mechanisms at the Federal, State, regional, and local levels; and
 (19)the existing and ongoing voluntary conservation efforts in the Delaware River Basin necessitate improved efficiency and cost effectiveness, as well as increased private-sector investments and coordination of Federal and non-Federal resources.
 3.DefinitionsIn this Act: (1)BasinThe term Basin means the 4-State Delaware Basin region, including all of Delaware Bay and portions of the States of Delaware, New Jersey, New York, and Pennsylvania located in the Delaware River watershed.
 (2)Basin StateThe term Basin State means each of the States of Delaware, New Jersey, New York, and Pennsylvania. (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
 (4)FoundationThe term Foundation means the National Fish and Wildlife Foundation, a congressionally chartered foundation established by section 2 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701).
 (5)Grant programThe term grant program means the voluntary Delaware River Basin Restoration Grant Program established under section 5. (6)ProgramThe term program means the nonregulatory Delaware River Basin restoration program established under section 4.
 (7)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of habitat for fish and wildlife to preserve and improve ecosystems and ecological processes on which they depend, and for use and enjoyment by the public.
 (8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director. (9)ServiceThe term Service means the United States Fish and Wildlife Service.
			4.Program establishment
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a nonregulatory program to be known as the Delaware River Basin restoration program.
 (b)DutiesIn carrying out the program, the Secretary shall— (1)draw on existing and new management plans for the Basin, or portions of the Basin, and work in consultation with applicable management entities, including representatives of the Partnership for the Delaware Estuary, the Delaware River Basin Commission, the Federal Government, and other State and local governments, and regional and nonprofit organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Basin;
 (2)adopt a Basinwide strategy that— (A)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with paragraph (1);
 (B)targets cost-effective projects with measurable results; and (C)maximizes conservation outcomes with no net gain of Federal full-time equivalent employees; and
 (3)establish the voluntary grant and technical assistance programs in accordance with section 5. (c)CoordinationIn establishing the program, the Secretary shall consult, as appropriate, with—
 (1)the heads of Federal agencies, including— (A)the Administrator of the Environmental Protection Agency;
 (B)the Administrator of the National Oceanic and Atmospheric Administration; (C)the Chief of the Natural Resources Conservation Service;
 (D)the Chief of Engineers of the Corps of Engineers; and (E)the head of any other applicable agency;
 (2)the Governors of the Basin States; (3)the Partnership for the Delaware Estuary;
 (4)the Delaware River Basin Commission; (5)fish and wildlife joint venture partnerships; and
 (6)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Basin.
 (d)PurposesThe purposes of the program include— (1)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Basin;
 (2)carrying out coordinated restoration and protection activities, and providing for technical assistance throughout the Basin and Basin States—
 (A)to sustain and enhance fish and wildlife habitat restoration and protection activities; (B)to improve and maintain water quality to support fish and wildlife, as well as the habitats of fish and wildlife, and drinking water for people;
 (C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;
 (D)to improve opportunities for public access and recreation in the Basin consistent with the ecological needs of fish and wildlife habitat;
 (E)to facilitate strategic planning to maximize the resilience of natural systems and habitats under changing watershed conditions;
 (F)to engage the public through outreach, education, and citizen involvement, to increase capacity and support for coordinated restoration and protection activities in the Basin;
 (G)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities; and
 (H)to provide technical assistance to carry out restoration and protection activities in the Basin. 5.Grants and assistance (a)Delaware River Basin Restoration Grant ProgramTo the extent that funds are available to carry out this section, the Secretary shall establish a voluntary grant and technical assistance program to be known as the Delaware River Basin Restoration Grant Program to provide competitive matching grants of varying amounts to State and local governments, nonprofit organizations, institutions of higher education, and other eligible entities to carry out activities described in section 4(d).
 (b)CriteriaThe Secretary, in consultation with the organizations described in section 4(c), shall develop criteria for the grant program to help ensure that activities funded under this section accomplish one or more of the purposes identified in section 4(d)(2) and advance the implementation of priority actions or needs identified in the Basinwide strategy adopted under section 4(b)(2).
			(c)Cost sharing
 (1)Federal shareThe Federal share of the cost of a project funded under the grant program shall not exceed 50 percent of the total cost of the activity, as determined by the Secretary.
 (2)Non-Federal shareThe non-Federal share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.
				(d)Administration
 (1)In generalThe Secretary may enter into an agreement to manage the grant program with the National Fish and Wildlife Foundation or a similar organization that offers grant management services.
 (2)FundingIf the Secretary enters into an agreement under paragraph (1), the organization selected shall— (A)for each fiscal year, receive amounts to carry out this section in an advance payment of the entire amount on October 1, or as soon as practicable thereafter, of that fiscal year;
 (B)invest and reinvest those amounts for the benefit of the grant program; and (C)otherwise administer the grant program to support partnerships between the public and private sectors in accordance with this Act.
 (3)RequirementsIf the Secretary enters into an agreement with the Foundation under paragraph (1), any amounts received by the Foundation under this section shall be subject to the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), excluding section 10(a) of that Act (16 U.S.C. 3709(a)).
 6.Annual reportsNot later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this Act, including a description of each project that has received funding under this Act.
		7.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Secretary to carry out this Act $5,000,000 for each of fiscal years 2016 through 2021.
 (b)UseOf any amount made available under this section for each fiscal year, the Secretary shall use at least 75 percent to carry out the grant program under section 5 and to provide, or provide for, technical assistance under such program.July 7, 2016Reported without amendment